Citation Nr: 0809296	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  04-04 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for lumbar spondylosis with disc degeneration and facet joint 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to April 
1985 and August 1987 to February 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision by the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which continued a 40 percent 
disability rating for the veteran's service-connected lumbar 
spondylosis with disc degeneration and facet joint disease.  
The veteran timely filed a Notice of Disagreement (NOD) in 
July 2003.  The RO provided a Statement of the Case (SOC) in 
November 2003.  The veteran timely filed a substantive appeal 
in December 2003.  In a March 2004 rating decision, based on 
convalescence from a November 2003 posterior lumbar fusion, 
the RO granted a temporary disability rating of 100 percent 
from November 14, 2003 to January 1, 2004 and continued the 
prior 40 percent rating effective January 2, 2004.  In June 
2004, the RO provided a Supplemental Statement of the Case 
(SSOC).  In an August 2004 rating decision, the RO extended 
the temporary disability rating of 100 percent to April 1, 
2004.  The RO submitted a SSOC in August 2004.

In August 2006, the Board remanded the case for additional 
development, to include providing Veterans Claims Assistance 
Act (VCAA) notice and a Board hearing.  The Board also 
considered statements made by the veteran that she was unable 
to work full time as an inferred claim for a total disability 
compensation rating based on individual unemployability 
(TDIU), and referred the claim to the RO for appropriate 
action. 

In January 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  During 
the hearing, the veteran submitted additional evidence along 
with a waiver of initial RO consideration.  A transcript of 
the hearing is associated with the claims folder. 
 
In the instant case, the Board finds that the Appeals 
Management Center (AMC) has complied with the August 2006 
Remand Order, and that neither the veteran, nor her 
representative, has contended otherwise, and therefore it may 
proceed with its review of this appeal.  Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).

Other Matters

The Board notes that there is no indication in the record 
that the RO has developed and adjudicated the veteran's TDIU 
claim.  Therefore, this claim is again referred to the RO for 
appropriate action.

In September 2006, the veteran filed claims for service 
connection for left leg radiculopathy and depression 
secondary to her service-connected back condition.  In a June 
2007 decision, the RO denied the secondary service connection 
claims.  The Board notes that the one-year period for filing 
a NOD has not yet expired.  See 38 C.F.R. § 20.302(a).  
Notwithstanding the foregoing, the question of whether a 
separate compensable rating for radiculopathy is warranted is 
addressed in the remand appended to this decision as it is 
intertwined with an issue of entitlement to a separate 
compensable rating for neurological impairment, to include 
but not limited to bladder impairment (associated with the 
veteran's service-connected low back disability) that is 
raised by the record.  See transcript of the veteran's 
testimony presented at a Board hearing in January 2008.  
During her hearing, the veteran testified that she had 
scheduled a urology appointment to determine whether she has 
a bladder problem that might be related to her service-
connected back condition.  The record also contains an April 
2007 finding of left saphenous neuropathy and an April 2004 
finding of left leg sciatica.  

The issue of whether a separate compensable rating is 
warranted for additional neurological impairment due to or 
associated with the veteran's service-connected low back 
disability, to include radiculopathy of a lower extremity and 
bladder impairment, is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.

FINDINGS OF FACT

The veteran's service-connected low back disability, which 
includes lumbar spondylosis and significant degenerative disc 
disease and arthritis, with a history of disc herniation and 
lumbar spine surgery, is manifested by limitation of forward 
flexion of the thoracolumbar spine to less than 30 degrees 
with consideration of pain and other symptoms; ankylosis is 
not present but with consideration of medical and lay 
evidence, to include credible testimony from the veteran, it 
is at least as likely as not that the veteran's low back 
disability is manifested by approximately six weeks of 
incapacitating episodes of intervertebral disc symptoms a 
year necessitating bed rest prescribed by a physician.  (The 
question of whether a separate compensable rating is 
warranted for additional neurological impairment is addressed 
in the remand below.)
 

CONCLUSION OF LAW

The criteria for a 60 percent schedular rating for service-
connected back lumbar spondylosis with disc degeneration and 
facet joint disease have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5293 (effective 
from September 23, 2002) and Diagnostic Codes 5242, 5243 
(effective from September 26, 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for an increased rating for lumbar 
spondylosis with disc degeneration and facet joint disease.  
The Board notes that the 60 percent rating granted by this 
decision is the maximum schedular rating available to the 
veteran absent a finding of additional neurological 
impairment warranting a separate compensable rating.  As this 
latter matter is addressed in the remand below, and because 
the Board must defer addressing the question of whether a 
referral for consideration of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) pending development of the veteran's 
TDIU claim, no further development is needed with respect to 
the Board's decision below as the maximum schedular rating 
has been granted.

II. Laws and Regulations

a. Calculation of Disability Ratings

38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. 
§ 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating Disabilities 
. . . for evaluating the degree of disabilities  in claims 
for disability compensation . . . and in eligibility 
determinations."  The provisions contained in the rating 
schedule approximate the average impairment in  earning 
capacity in civil occupations resulting from a disability.  
38 C.F.R. 
§ 3.321(a); accord 38 U.S.C.A. § 1155 ("The ratings shall be 
based, as far as practicable, upon average impairments of 
earning capacity resulting from such  injuries in civil 
occupations").  Separate diagnostic codes pertain to the 
various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  

The veteran filed her increased rating claim for lumbar 
spondylosis with disc degeneration and facet joint disease in 
October 2002.  As noted above, in February 2003, the RO 
continued the veteran's 40 percent disability rating for 
lumbar spondylosis with disc degeneration and facet joint 
disease.  The veteran's back condition was initially rated by 
the RO as intervertebral disc syndrome (IDS) under Diagnostic 
Code 5293.  However, during the pendency of her appeal, the 
regulations pertaining to the evaluation of spinal 
disabilities were amended.  See 68 Fed. Reg. 51454-51456 
(Aug. 27, 2003) (effective September 26, 2003).  Accordingly, 
the RO later rated the veteran's back condition as IDS under 
Diagnostic Code 5243.

Under Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
when a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  However, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas to the extent that it indicated retroactive 
application of a new law or regulation might be appropriate 
in the absence of language in the law or regulation requiring 
such application.  See Kuzma v. Principi, 341 F.3d 1327, 
1328-1329 (2003).  Similarly, VAOPGCPREC 7-2003, which 
addressed the standards governing retroactive application of 
statutes and regulations, found that the Karnas rule 
conflicts with Supreme Court and Federal Circuit precedent 
"insofar as it requires VA to apply the version of a statute 
or regulation most favorable to a claimant when a statutory 
or regulatory change is silent as to application."  Thus, the 
revised regulations at issue in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  There is 
no language in the amended criteria for rating spinal 
disabilities to allow for retroactive effect.  However, none 
of the above cases or General Counsel Opinions prohibits the 
application of a prior regulation to the period on or after 
the effective date of a new regulation.  See VAOPGCPREC 3- 
2000.

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  38 C.F.R. 4.71a, Plate 
V.  

Under the September 23, 2002 amendments to DC 5293 for rating 
IDS, a 60 percent disability rating remained the highest 
available rating and was warranted when there were 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Note (1) explained that 
an incapacitating episode was defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by 
a physician.  An evaluation could be based either on the 
total duration of incapacitating episodes over the past 12 
months or by combining separate evaluations of the chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities under 38 C.F.R. § 
4.25, whichever method resulted in the higher evaluation.  

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed again to provide for the evaluation 
of all spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  Under criteria in effect prior to 
this revision, limitation of motion of the lumbar spine was 
rated under Code 5292, which allowed for a maximum 40 percent 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).  Lumbosacral strain was rated under Code 5295, which 
also allowed for a maximum 40 percent evaluation.  See 38 
C.F.R. 4.71a, Diagnostic Code 5295 (2003).  Ankylosis of the 
lumbar spine was rated under Code 5289, which allowed a 
maximum 50 percent rating for unfavorable ankylosis.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5289 (2003).

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 40 to 100 percent 
evaluation for unfavorable ankylosis of the spine. As 
relevant to this appeal, a 50 percent rating is warranted 
when there is unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is warranted when 
there is unfavorable ankylosis of the entire spine.  The 
General Rating Formula for Diseases and Injuries of the Spine 
contains separate Diagnostic Codes for vertebral fracture or 
dislocation (DC 5235), which is not applicable here, as 
service connection is not in effect for a vertebral fracture.

The current Incapacitating Episode rating scheme provides for 
no higher than a 60 percent rating for IDS and is nearly the 
same as that utilized beginning on September 23, 2002.  DC 
5243 provides that IDS (preoperatively or postoperatively) be 
rated either under the General Rating Formula for Disease and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are rated 
separately, under an appropriate diagnostic code.

b. Increased Disability Ratings 

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, the present level of the 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In addition, "[w]here there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating."  38 C.F.R. § 4.7.




c. Standard of Proof

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).


III. Analysis

a. Factual Background

Service Medical Records

The veteran sustained at least two significant back injuries 
during service.  She underwent surgery for a herniated 
nucleus pulposus at L4-5 in 1991.  

VA Medical Records

In April 2002, the veteran related a history of low back 
problems, including degenerative disc disease, since 1991.  
She complained of having back pain for four days.  The 
clinician noted a spasm in the right muscles and instructed 
the veteran to continue her pain medication.  X-rays of the 
lumbosacral spine revealed narrow discs at L3-4, L4-L5, and 
L5-S1.  The impression was degenerative changes in the lower 
lumbar spine with narrowed discs at multiple levels.

In June 2002, the veteran indicated that her back pain had 
resolved.

An October 2002 CT scan of the lumbar spine revealed disc 
degeneration at L3-4 with moderate diffuse bulging and mild 
facet joint hypertrophy; chronic disc degeneration at L4-5 
with a vacuum disc phenomenon, a prominent posterior 
osteophyte with some narrowing of the inferior aspect of the 
right neuroforamen,  and mild facet joint hypertrophy 
bilaterally; and mild facet joint osteoarthritis bilaterally 
at L5-S1.  The impression was lumbar spondylosis with disc 
degeneration and some facet joint disease.

The veteran submitted to a VA spine examination in December 
2002.  She complained of daily pain, which she rated 5/10, 
along with weakness, stiffness, fatigability, muscle spasms, 
and lack of endurance.  The pain was alleviated with 
medication, heat, and rest.  The veteran reported having 
flare-ups seven to eight times a month lasting two days.  She 
was unable to work during a flare-up and had difficulty 
getting out of bed, walking, and sitting.  She denied the use 
of crutches, braces, or canes.  She also denied a loss of 
bowel or bladder function.

Upon physical examination, the clinician found no evidence of 
muscle spasm, weakness, or tenderness.  There was evidence of 
painful motion.  There were no postural abnormalities or 
fixed deformities.  Straight leg raising was 50 degrees right 
and 30 degrees left.  Range of motion of the thoracolumbar 
spine was as follows: flexion to 60 degrees with pain at 60; 
extension to 20 degrees with pain at 20 degrees; and lateral 
flexion to 30 degrees, bilaterally.  The veteran's gait was 
normal and she was able to walk on her heels and toes, but 
she could not squat due to pain.

The claims file was not available for review, however, the 
examiner did review VA medical records and the 2002 CT scan 
and X-rays.  He diagnosed lumbar spondylosis with disc 
degeneration and some facet joint disease.

A July 2003 MRI revealed degenerative changes at multiple 
levels, worse at L3-4.

In August 2003, the veteran complained of chronic low back 
pain.  Upon physical examination, the clinician noted an 
independent, tandem gait with left leg guarding.  Heel to toe 
walk was steady.  There were no focal, motor, or reflex 
deficits.  The clinician noted "subjective numbness left 
posterior lateral but intact to light touch and pain" and a 
"+" palpitated spine.  Straight leg raising was positive on 
the left.  The assessment was lumbar stenosis at L3-4 and 
lumbar spondylosis.  The clinician suggested that the veteran 
consider a "DLL."

In November 2003, the veteran underwent a posterior lumbar 
interbody fusion at L3-4.  

In December 2003, the veteran's physical therapy was 
"delayed."  However, she was released to return to work 
part-time with light duty.

In April 2004, the veteran submitted to another VA spine 
examination.  The veteran complained of continuous and sharp 
low back pain, which she rated 8/10.  She denied any flare-
ups.  She walked with a cane approximately 12 days each 
month.  She denied using a brace.  The veteran was able to 
walk one mile two to three times a week.  She reported being 
unable to stand longer than 45 minutes, bend, or climb more 
than seven or eight stairs.  

Upon physical examination, range of motion of the 
thoracolumbar spine was as follows: forward flexion to 50 
degrees; extension backwards to 20 degrees; lateral flexion 
to 25 degrees, bilaterally; and rotation to 40 degrees, 
bilaterally.  There was some pain on range of motion.  There 
was also weakness and slight tenderness, but no muscle 
spasms.  There was no ankylosis, scoliosis, lordosis, or 
kyphosis.  Straight leg raising was negative.  There was 
fatigability with repetitive movements.  The examiner noted 
that aside from the veteran's surgery, she reported three 
days in September 2003 and one week in May 2003 when she was 
on bed rest.  X-rays revealed large screws present through 
the pedicles and the vertebral bodies at L3 and L4, and a 
vertical bar bridging the screws on both sides.  The discs at 
4-5 and 5-1 were narrowed.  The discs above the fusion were 
normal.  The diagnosis included status post lumbar fusion.

January 2005 X-rays revealed a posterior fusion between L3 
and L4; probable bilateral laminectomy at L3 and L4; and 
probable disc degeneration at L3-L4 and L4-L5.  The 
impression was posterior fusion of the L3 and L4 vertebral 
bodies with a bilateral laminectomy at L3 and L4; disc 
degeneration at L3-L4 and L4-L5; disc narrowing at L5-S1 due 
to disc degeneration, trauma, or a normal variation; and 
calcification of the abdominal aorta.  The clinician also 
noted that "there may be interruption of the L3 inferior 
articular cassette bilaterally."

A February 2005 CT scan revealed status post fusion of L3-4 
with interpedicular screws and posterior rods and status post 
laminectomy at L4-5.  There was good alignment of the lumbar 
sacral vertebrae.  Evaluation of L3-4 was limited due to a 
streak artifact caused by metal and post-surgical fibrosis.  
There was calcification overlying the anterior epidural space 
at L4-5, probably representing calcified extruded disk 
material as opposed to vertebral body spurring.  There was 
disc bulging and vertebral body spurring at L5-S1 causing 
mild effacement of the thecal sac.  The impression was 
spondylosis lumbosacral spine.

A March 2005 MRI revealed internal fixation with 
interpedicular screw at L3-4.  The disc space was moderately 
narrow and had internal loss of signal change from 
intravertebral prosthesis.  There was minimal anterior 
epidural indentation from posterior osteophyte changes and a 
post-operative bulging disc.  The L4-5 and L5-S1 disk spaces 
were moderately narrowed with the former due to previous 
diskectomy.  The cauda equine were adhered posteriorly.  The 
impression was intrapedicular internal fixation at L3-4 with 
no indication of underlying spinal canal stenosis or 
neuroforaminal narrowings, and moderate degenerative disc 
spondylosis at L4-5 and L5-S1 with abnormal configuration of 
the cauda equine consistent with some degree of adhesive 
arachnoiditis. 

A June 2006 MRI revealed the interpedicular screw fixating 
L3-L4.  There was no underlying spinal canal stenosis and no 
neural foraminal narrowings.  There was no suspicious 
arachnoiditis.  

The veteran submitted to another VA spine examination in 
April 2007.  She complained of daily low back pain, which she 
described as constant and throbbing; stiffness; and muscle 
spasms.  She reported flare-ups every one to two months 
lasting for "hours."  She stated that "she can't do 
anything until the pain subsides."  The pain was exacerbated 
by lifting heavy objects, bending, and twisting.  It was 
alleviated by rest and medication.  The veteran reported 
using a cane.  She was able to walk a quarter of a mile.

Upon physical examination, the examiner noted left and right 
spasms, left and right guarding, pain with motion on the 
right, and left and right tenderness.  He noted that these 
symptoms were not severe enough to be responsible for 
abnormal gait or abnormal spinal contour.  The veteran's gait 
was antalgic with poor propulsion.  There was no anklyosis, 
lordosis, or scoliosis.  Range of motion of the thoracolumbar 
spine was as follows: passive flexion to 75 degrees, with 
pain from one degree; active flexion to 70 degrees flexion 
with pain from one degree; active extension to 15 degrees; 
passive extension to 15 degrees with pain from 10 degrees; 
active and passive lateral flexion to 30 degrees, with pain 
at 25 degrees, bilaterally; and active and passive lateral 
rotation to 30 degrees with pain at 25 degrees, bilaterally.  
There was pain on motion and objective evidence of facial 
grimacing and clinching of the fists and teeth.  There was an 
increase in pain, weakness, fatigue, and lack of endurance 
after three repetitive motions, but no incoordination or loss 
of motion.  The veteran was able to walk on toes and heels 
and tandem walk.  The examiner noted that there had been no 
incapacitating episodes in the past 12 months.  The diagnosis 
included lumbar spondylosis with disc degeneration and facet 
joint disease and status post lumbar fusion without 
radiculopathy.

Buddy Statements

A January 2008 letter from the veteran's son states that his 
mother takes a "significant amount of medication to ease her 
pain" and that "[q]uite often, my mother would stay in bed 
because the pain was so awful."

A January 2008 letter from the veteran's employer notes that 
the veteran began her employment in January 1998.  The letter 
states that she missed a total of 95 days of work in the 
first five years and 237 days of work since she started due 
to back problems.  It indicates that the status of her 
employment is uncertain at this time.





Statements by the Veteran

In a July 2003 Form 21-4138, the veteran stated that she had 
been prescribed bed rest.  She attached a note from a VA 
physician's assistant, which stated that the veteran was able 
to return to work in June 2003.

In a January 2004 correspondence, the veteran claimed that 
her employer had informed her that she was a "liability" 
because she "could not perform the tasks they needed me to 
do because of my condition."  She stated that her employer 
instructed her not to return until her doctor released her to 
perform "the tasks they indicated."  The veteran further 
stated that she was not employable due to her condition.

During her January 2008 hearing, the veteran testified that 
she has had numerous undocumented incapacitating episodes 
because she does not go to the doctor every time her back 
hurts.  Instead, she stated that "I've had this for so long 
that I take the drugs and . . . I just lay in a bed."  The 
veteran recalled that her doctor had instructed her to lie 
down during these episodes.  She further testified that her 
incapacitating episodes had lasted longer than six weeks 
during the previous 12 months.  The veteran stated that these 
incapacitating episodes occurred once or twice a month and 
lasted four or five days.  She added that she had already had 
two episodes in January 2008.  

b. Discussion

The Board notes that the 40 percent evaluation currently in 
effect for the veteran's service-connected lumbar spondylosis 
with disc degeneration and facet joint disease is the maximum 
disability evaluation available under the former criteria for 
rating limitation of motion.  38 C.F.R. § 4.71a, DC 5292.  A 
higher rating based upon limitation of motion is not possible 
under 38 C.F.R. § DCs 5237 or 5242, in effect since September 
26, 2003.  Where a veteran is in receipt of the maximum 
rating for limitation of motion of a joint, the DeLuca 
provisions found in 38 C.F.R. §§ 4.40 and 4.45 are not 
applicable.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  

Under the previous criteria, the veteran can achieve an 
evaluation in excess of 40 percent for the lumbar spine if 
unfavorable ankylosis of the lumbar spine is present.  See 
C.F.R. § 4.71a, Diagnostic Code 5289.  Under the current 
criteria, the veteran can achieve an evaluation in excess of 
40 percent for the lumbar spine if ankylosis of the entire 
thoracolumbar spine is present.  During her January 2008 
hearing, the veteran testified that she has ankylosis of the 
spine and that this condition is documented "on the MRI 
reports."  Hearing Transcript at 7.  However, the record 
contains no medical evidence of unfavorable ankylosis of the 
lumbar spine.  In fact, the April 2004 and April 2007 VA 
examiners found no ankylosis of the spine.  Accordingly, a 
rating in excess of 40 percent is not warranted under 38 
C.F.R. § 4.71a, DC 5289 (and, in any event, this decision 
grants an even higher rating than permitted by Code 5289) or 
the criteria in effect since September 26, 2003, as the 
veteran is in receipt of the maximum evaluation based upon 
limitation of motion of the thorcolumbar spine and there is 
no medical evidence of ankylosis of the spine.  See General 
Rating Formula for Diseases and Injuries of the spine.  38 
C.F.R. § 4.71a, DCs 5237 to 5242.  A separate rating under 
Code 5003 is not appropriate as the veteran's limitation of 
motion is compensable under joint-specific guidelines.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Service connection is in effect for disc disease of the 
lumbar spine.  Thus, the question remains whether a rating in 
excess of 40 percent is warranted based upon incapacitating 
episodes of intervertebral disc syndrome.  Under the previous 
and current criteria, the veteran can achieve a rating higher 
than 40 percent if her intervertebral disc syndrome manifests 
itself via incapacitating episodes lasting at least six weeks 
over the last 12 month period.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5293 and 5243.  The Board finds that an 
increase to 60 percent is warranted under the version of 
Diagnostic Code 5293, effective September 23, 2002 and under 
Diagnostic Code 5243, effective September 26, 2003.  The 
veteran has consistently described numerous instances of such 
incapacitating episodes.  On VA spine examination in December 
2002, she reported that she experienced incapacitating 
episodes seven to eight times a month of two days duration.  
She stated that she could not work and had difficulty getting 
out of bed.  During the April 2004 VA examination, the 
veteran described incapacitating episodes that occurred every 
one to two months and lasted for "hours."  She stated that 
while these flare-ups were alleviated by bed rest and 
medication, she could not do anything until the pain 
subsided.  Additionally, in letters dated January 2004 and 
July 2004, the veteran stated that her back pain had caused 
interference with her daily life and work.  Finally, the 
veteran testified in January 2008 that she has incapacitating 
episodes once or twice a month lasting four or five days, and 
that her doctor had instructed her to lay down during these 
episodes.  The Board finds that the veteran's testimony in 
January 2008 to be credible.  

It is also pertinent to note that the medical and X-ray 
evidence support a finding of significant degenerative joint 
and disc disease with a history of at least two lumbar spine 
surgeries with the placement of rods.  

The veteran can attest to factual matters of which she has 
first-hand knowledge, e.g., experiencing incapacitating back 
pain that necessitates bed-rest.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 
Vet. App. 465 (1994).  And as noted above, the Board finds 
her testimony regarding her doctor's prescribing bed-rest to 
be credible.

In view of the foregoing, the Board finds that the veteran's 
back disability more nearly approximates the criteria for a 
60 percent rating than a 40 percent rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective September 23, 2002) 
and Diagnostic Code 5243, Formula for rating intervertebral 
disc syndrome based upon incapacitating episodes (effective 
from September 26, 2003).  

The question of whether a separate compensable rating is 
warranted for any additional neurological impairment 
secondary to the veteran's low back disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 is addressed 
in the remand below.

The issue of whether a referral is warranted for 
consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) is intertwined with the claim for TDIU and the 
latter claim is referred to the RO for appropriate action.  
See Introduction, above.


ORDER

Entitlement to a schedular rating of 60 percent for lumbar 
spondylosis with disc degeneration and facet joint disease is 
granted, subject to the rules and regulations governing the 
payment of VA monetary benefits.

  
                                                             
REMAND

During her Board hearing in January 2008, the veteran 
indicated that she had bladder impairment that she believed 
is associated with or due to her service-connected back 
disability.  The Board finds that, in view of the increased 
rating claim that is on appeal and the veteran's recent 
testimony, an issue of entitlement to a separate compensable 
rating for neurological impairment, to include but not 
limited to bladder impairment is raised by the record.  
Further, while a June 2007 RO decision denied secondary 
service connection for radiculopathy of the left lower 
extremity, which has yet to be appealed, giving the veteran's 
more recent testimony regarding what she believes are 
complications from her back disability, to include bladder 
impairment and left leg radiculopathy, the entire matter 
should be adjudicated by the RO but only after all indicated 
development is accomplished.  

The AMC/RO must also review the record and ensure compliance 
with all notice and assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 (VCAA) (see 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2007)) and Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).      

In view of the foregoing, this matter is remanded to the 
AMC/RO for the following action:

1.  The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA) with respect to the claim for 
entitlement to a separate compensable 
rating for any additional neurological 
impairment that is present that is due to 
or associated with her service-connected 
low back disability, to include but not 
limited to radiculopathy and bladder 
impairment.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.159 (2005). Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.

The AMC/RO should specifically advise the 
veteran to ensure that VA possesses all 
relevant medical reports and other 
evidence pertaining to his back 
disability claim from all time periods.

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).

The VCAA notice should also comply with 
Vazquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App. January 30, 2008).  Under 
Vazquez, adequate VCAA notice requires 
that VA notify the claimant that, to 
substantiate such a claim: (1) the 
claimant must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life; (2) if the 
diagnostic code under which the claimant 
is rated contains criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by the 
claimant demonstrating a noticeable 
worsening or increase in severity of the 
disability and the effect of that 
worsening has on the claimant's 
employment and daily life (such as a 
specific measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to the 
claimant; (3) the claimant must be 
notified that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
diagnostic codes; and (4) the notice must 
also provide examples of the types of 
medical and lay evidence that the 
claimant may submit (or ask VA to obtain) 
that are relevant to establishing 
entitlement to increased compensation.

2.  The AMC/RO must adjudicate the issue 
of whether the veteran is entitled to a 
separate compensable rating for any 
additional neurological impairment that 
is present that is due to or associated 
with her service-connected low back 
disability, to include but not limited to 
radiculopathy and bladder impairment.  

If any decision is denied or not granted to the veteran's 
satisfaction, a comprehensive SSOC should be issued, which 
includes all pertinent regulations and Diagnostic Codes as 
applicable.

The veteran and his representative should be given a 
reasonable opportunity to respond.  The case should then be 
returned to the Board for further appellate review. The 
veteran need do nothing further until so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


